Citation Nr: 0417812	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  96-44 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from October 1941 to 
November 1945.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 decision that denied service 
connection for bilateral hearing loss, hemorrhoids, a right 
knee disability, and an eye disability.  The veteran filed a 
notice of disagreement (NOD) in July 1996, and the RO issued 
a statement of the case (SOC) in August 1996.  The veteran 
filed a substantive appeal in October 1996.  In January 2004, 
the RO issued a supplemental SOC, reflecting the continued 
denial of each claim for service connection.

In response to the January 2004 statement filed by the 
veteran's representative, the Board sent a letter to the 
veteran in an effort to clarify whether he desired a hearing.  
In May 2004, the letter was returned to the VA as 
undeliverable.  Neither the RO nor the veteran's 
representative had received any change of address from the 
veteran.  Hence, the Board will proceed to review the matters 
on appeal as though any request for a hearing had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2003).

The Board's decision on the claims for service connection for 
bilateral hearing loss, for hemorrhoids, and for a right knee 
disability is set forth below.  The claim for service 
connection for an eye disability is addressed in the remand 
following the order; for the reasons expressed below, that 
matter is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is warranted.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for service connection for bilateral 
hearing loss, for hemorrhoids, and for a right knee 
disability has been accomplished.


2.  The veteran currently has bilateral hearing loss 
recognized as a disability for VA purposes.

3.  The veteran likely experienced significant in-service 
noise exposure as an airplane and engine mechanic during 
World War II. 

4.  The record includes an audiologist opinion that suggests 
that current bilateral hearing loss is the result of noise 
exposure during the veteran's period of active service.

5.  There is no competent evidence or opinion establishing 
that the veteran has, or ever has had, hemorrhoids.

6.  The only pertinent post-service medical evidence 
indicates that the veteran does not have a current right knee 
disability.  


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for bilateral hearing loss 
are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A , 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2003).

2.  The criteria for service connection for hemorrhoids are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).

3.  The criteria for service connection for a right knee 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims for service connection for bilateral 
hearing loss, for  hemorrhoids, and for a right knee 
disability has been accomplished.

Through the August 1996 SOC and the January 2004 supplemental 
SOC (SSOC), as well as the July 2002 letter, the RO notified 
the veteran and his representative of the legal criteria 
governing the claims, the evidence that has been considered 
in connection with the appeal, and the bases for the denial 
of the claims for service connection for bilateral hearing 
loss, hemorrhoids, and a right knee disability.  After the 
issuance of the SOC, SSOC, and the letter, the RO gave the 
veteran and his representative an opportunity to respond.  
Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claims, and has been afforded ample opportunity 
to submit such information and evidence.
 
The Board also finds that the RO's July 2002 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  The RO also informed him that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claims, particularly, medical 
records, if he gave the VA enough information about such 
records so that VA could request them from the person or 
agency that had them.  The RO's letter requested that the 
veteran provide the names and addresses of medical providers, 
the time frame covered by the records, and the condition for 
which he was treated, and notified him that VA would request 
such records on his behalf if he signed a release authorizing 
it to request them.  That letter also notified the veteran 
that the record must show that the veteran has a current 
disability connected to his military service, and identified 
various types of evidence (doctors' records, medical 
diagnoses, and medical opinions) that could support a claim 
for service connection, and invited the veteran to submit 
such evidence.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.    In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  Pelegrini, 17 Vet. App. at 422.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal, and well after a substantially 
complete application was received.  However, the Board finds 
that the lack of pre-adjudication notice in this matter has 
not, in any way, prejudiced the veteran.  When the RO 
initially adjudicated the claim in June 1996, the VCAA was 
not then in effect.  Following enactment of the VCAA, the RO 
issued to the veteran the July 2002 letter, notifying him of 
the VCAA duties to notify and assist, setting forth the 
criteria for service connection, and solicitating information 
and evidence from the veteran.  The letter was provided to 
the veteran well before the January 2004 supplemental SOC, 
and the RO afforded the veteran well over a one-year period 
for response to such a notice letter.  See 38 U.S.C.A. 
§ 5103(b)(1). 

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102.  

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the National Personnel 
Records Center (NPRC) has informed the RO that service 
medical records pertaining to the veteran were likely 
destroyed in a fire at that facility in 1973.  The RO has 
obtained a copy of a hospital admission card created by the 
Office of Surgeon General, Department of the Army, which 
reflects one hospital admission for chronic otitis media in 
May 1944.  The RO has also obtained copies of VA medical 
treatment records, and has arranged for the veteran to 
undergo VA examinations in connection with the issues on 
appeal.  Likewise, the veteran has been given opportunities 
to submit and/or identify evidence to support his claims.  
Significantly, neither the veteran nor his representative has 
indicated that there is any outstanding pertinent evidence 
that has not been obtained.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding with a 
decision on the claims for service connection for bilateral 
hearing loss, for  hemorrhoids, and for a right knee 
disability, at this juncture.

II.  Service Connection

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
service.  38 C.F.R. §§ 3.102, 3.303(d).  Service connection 
requires a finding of the existence of a current disability 
and a connection between the veteran's service and the 
disability.  Watson v. Brown, 4 Vet. App. 309 (1993).  

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

A.  Bilateral Hearing Loss

The veteran's DD-Form 214 indicates that his military 
occupational specialty in the Army was airplane and engine 
mechanic.  

The veteran's actual service medical records are not 
available and may have been destroyed in a fire at the NPRC.  
A hospital admission card created by the Office of Surgeon 
General, Department of the Army, reflects that the veteran 
was hospitalized in May 1944 for chronic otitis media.

A July 1951 medical statement reflects that the veteran 
reported undergoing a right mastoidectomy as a child in 1923, 
and experiencing recurrent scant purulent drainage from the 
left ear during the prior 10 to 15 years.  Clinical 
evaluation revealed a large perforation of the left eardrum; 
right eardrum was normal.

The veteran underwent a VA audiological evaluation in January 
1978.  Speech audiometry revealed speech recognition ability 
of 96 percent in each ear.  Audiometry revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
30
-
80
LEFT
30
25
15
-
70

A January 1978 report of VA examination noted hearing loss.

The veteran underwent VA audiological evaluation in August 
1995.  Testing revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
50
70
100
LEFT
65
60
45
60
95

The veteran reported long-standing hearing loss in both ears, 
along with service-related noise exposure, intermittent 
tinnitus, non-position specific vertigo associated with 
nausea and loss of consciousness.  He also reported having 
mastoidectomy surgery at age 6 and intermittent ear 
infections in both ears.  The VA audiologist assessed mild to 
profound essentially sensorineural hearing loss in the right 
ear, with poor to fair speech recognition ability; and 
moderate to profound essentially sensorineural hearing loss 
in the left ear, with poor speech recognition ability.

VA outpatient treatment records, dated in September 2003, 
reflect diagnoses of impacted cerumen of the right ear and 
possible Meniere's disease.

In cases involving claims of entitlement to service 
connection for hearing loss, impaired hearing will be 
considered to be a disability for VA service connection 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

In this case, in the absence of actual service medical 
records, there are no records to show any hearing loss, to 
include as defined by 38 C.F.R. § 3.385, at any time during 
service or at the time of service discharge.  However, the 
absence of in-service evidence of hearing loss is not fatal 
to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of section 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 
5 Vet. App. 155, 159 (1993).  

In this case, post-service medical evidence includes 
audiometric testing results establishing impaired bilateral 
hearing sufficient to meet the criteria of 38 C.F.R. § 3.385.  
Thus, there is objective evidence of record indicating that 
the veteran currently has a bilateral hearing loss 
disability.  The Board also finds that, resolving all 
reasonable doubt in the veteran's favor, the record presents 
a sound basis for attributing the veteran's bilateral hearing 
loss to service.

In his statements of record, the veteran has indicated that, 
in service, he was exposed to excessive noise while working 
around aircraft and engines.  Given the fact the veteran 
served as an airplane and engine mechanic in the Army (as 
reflected on his DD Form 214), the Board finds the veteran's 
statements credible, and that he likely experienced 
significant in-service noise exposure as alleged.

Moreover, there is competent evidence that suggests a nexus 
between such noise exposure and service.  The August 1995 
audiological examiner considered the etiology of the 
veteran's bilateral hearing loss (noting the veteran's in-
service noise exposure), when diagnosing the veteran with 
mild-to-profound sensorineural hearing loss in the right ear 
and moderate-to-profound sensorineural hearing loss in the 
left ear.  Likewise, in this case, there is no medical 
evidence of record to infer that the veteran's bilateral 
impaired hearing pre-existed military service.  While the 
evidence does indicate that the veteran underwent a 
mastoidectomy as a child and had suffered intermittent ear 
infections, there is no medical findings of hearing loss 
before military service.  Nor is there evidence of any 
significant post-service noise exposure.  

Hence, in a case such as this, in which, given the nature of 
the symptoms, with heightened consideration afforded, and 
where no physician has attributed any of the veteran's 
profound bilateral sensorineural hearing loss either to the 
earlier mastoidectomy or to recurrent ear infections, the 
Board finds, consistent with the reasonable doubt doctrine, 
that the August 1995 audiological evaluation tends to support 
a causal nexus.  See, e.g., Hodges v. West, 13 Vet. App. 287 
(2000).  
4
In summary, the veteran currently has bilateral hearing loss 
recognized as a disability for VA purposes, likely in-service 
noise exposure, and an opinion that suggests an etiological 
relationship between in-service noise exposure and current 
bilateral hearing loss disability.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 C.F.R. § 3.102.  

In view of the foregoing, and affording the veteran the 
benefit of the doubt, the criteria for service connection for 
bilateral hearing loss are met.  

B.   Hemorrhoids

The veteran contends that, while stationed at Gilbert Islands 
(Terraro Island), he underwent an operation in a hospital 
tent for hemorrhoids.  However, considering the evidence of 
record in light of the above-cited criteria, the Board finds 
that the current record presents no basis for a grant of 
service connection for  hemorrhoids.

As noted above, the only record pertaining to in-service 
medical treatment is an extract of a hospitalization for 
chronic otitis media.  Post-service medical records reflect 
no findings or diagnosis of hemorrhoids.  The veteran has 
neither presented, nor alluded to the existence of any 
medical evidence establishing any current  hemorrhoids (much 
less one that is a residual of in-service operation).

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of competent 
evidence of the currently claimed disability (and, if so, of 
a nexus between that disability and service), there can be no 
valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The Board emphasizes that, in this case, it is 
not the absence of actual medical records that results in 
denial of the veteran's claim being denied; rather, it is the 
absence of evidence of current disability.  

The Board has considered the veteran's assertions; however, 
as a layperson without the appropriate training and 
expertise, the veteran simply is not competent to provide a 
probative opinion on a medical matter, such as the existence 
of a current disability.  See Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"). 

Under these circumstances, the claim for service connection 
for hemorrhoids must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine; however, as the competent evidence 
neither supports a finding of current hemorrhoids, nor is in 
relative equipoise on the question of whether the veteran has 
current hemorrhoids-the critical question in this case-that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  


C.  A Right Knee Disability

The veteran contends that he hurt his right knee in mid-1942 
during a typhoon on the island of Okonia.  He indicates that 
flying debris hit the left side of his face, and that he also 
hurt his knee.  However, considering the evidence of record 
in light of the above-cited criteria, the Board finds no 
basis for a grant of service connection for a right knee 
disability.

As noted above, there are no actual service medical records 
available, and the only Surgeon General extract of 
hospitalization pertain to an unrelated disability.  The 
veteran does not indicate that he sought treatment in service 
for any right knee disability.  

Post-service medical records, dated in October 2002, reflect 
that the veteran's gait was normal, and the physician found 
no swelling or erythema of joints.  Moreover, the veteran has 
neither presented, nor alluded to the existence of any 
medical evidence establishing any current right knee 
disability (particularly, one that is a residual of in-
service injury).  Thus, there is no competent evidence 
establishing the existence of the disability for which 
service connection is sought.

Even if the Board were to accept, as credible, the veteran's 
assertions that his claimed in-service injury to his knee 
actually occurred, service connection for a right knee 
disability still could not be granted.  For the reasons 
expressed above, the veteran is not competent to establish 
the existence of the currently claimed disability, on the 
basis of his assertions, alone.  See Bostain, 11 Vet. App. at 
127; Routen, 10 Vet. App. at 186.  

In this case, the claim must be denied because the only 
probative medical evidence of record establishes no current 
right knee disability.  As indicated above, in the absence of 
competent evidence of the currently claimed disability (at a 
minimum), there can be no valid claim.  See Gilpin,  155 F.3d 
1353; Brammer, 3 Vet. App. at 225.

Accordingly, the claim for service connection for a right 
knee disability must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine; however, preponderance of the evidence is 
against the claim on the question of current disability, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert,  v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for hemorrhoids is denied.

Service connection for a right knee disability is denied.


REMAND

The veteran contends that he had recurrent eye infections in 
service, and that service connection for an eye disability is 
warranted.

Specifically, the veteran states that, while serving at 
Marshanaro Base, all his eyelashes were plucked and his 
eyelids were cut, so that the veteran would be able to open 
his eyes.  He was treated with a variety of medications.

The August 1995 report of VA visual examination reflects a 
medical history of blepharitis for 50 years, as well as a 
diagnosis of decreased visual acuity, etiology unknown.  
Likewise, a June 2003 report of VA comprehensive optometric 
evaluation reflects a primary diagnosis of blepharitis, as 
well as secondary diagnoses of compound hypermetropic 
astigmatism, presbyope, and cataracts.  There is no opinion 
as to the etiology of any current eye disability of record.  
 
Under these circumstances, the Board finds that the medical 
evidence is insufficient to decide the claim on appeal.  A 
competent opinion to whether there is a medical relationship 
between any such current eye disability and service-to 
include the incidents reported by the veteran-and the long-
standing history of blepharitis, as described in post-service 
medical records, is needed to fairly resolve the question on 
appeal.  See 38 U.S.C.A. § 5103A.

Hence, the RO should arrange for the veteran to undergo 
appropriate VA examination.  The veteran is hereby advised 
that failure to report to the scheduled examination, without 
good cause, may well result in a denial of the claim.  See 
38 C.F.R. § 3.655 (2003).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claim on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002).  But see Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § 5103(b)(3)) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period).  
The RO's letter should also invite the veteran to submit all 
pertinent evidence in his possession.  After providing the 
appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.  However, identification of specific actions requested 
on remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).      

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
appropriate VA examination of his eyes.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail. 

The examiner should clearly indicate 
whether the veteran currently suffers 
from any eye disability(ies).  With 
respect to each such diagnosed 
disability, the examiner should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that such 
disability is medically related to active 
military service, to include the 
incidents therein that the veteran has 
alleged.  
 
The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for eye disability in 
light of all pertinent evidence and legal 
authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate supplemental 
SOC (to include clear reasons and bases 
for all determinations) and afford him 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 





Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



